Action in the City Court of Yonkers to recover payments for total and permanent disability pursuant to the terms of two life insurance policies, and to recover premiums paid by the insured under protest under those polieiés. Judgment in favor of the plaiptiff, entered upon a jury verdict, as modified by. order dated June 13, 1944, modified on the law by reducing the judgment from the sum of $4,007.74 to $3,907.74, and, as so modified, unanimously affirmed, with costs to respondent. The verdict, in our opinion, is supported by the weight of the evidence. Order dated May 26, 1944, granting an extra allowance of one hundred dollars, reversed on the law, without costs, and the motion denied, without costs. The case was not difficult and extraordinary. Order dated June 13, 1944, insofar as appealed *871from, unanimously affirmed, without costs. No opinion. Appeal from original judgment dated April 6, 1944, dismissed, without costs. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ. [See post, p. 914.]